Case: 18-60741      Document: 00515093474         Page: 1    Date Filed: 08/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-60741                        August 27, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
MARY CRUZ SAGASTUME-ESPINAL; MOISES MEZA-SAGASTUME,

                                                 Petitioners

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 420 224
                               BIA No. A206 420 225


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Mary Cruz Sagastume-Espinal and her minor son Moises Meza-
Sagastume, natives and citizens of Honduras, petition for review of the order
of the Board of Immigration Appeals (BIA) dismissing their appeal from the
decision of the Immigration Judge (IJ) denying their applications for
withholding of removal and relief under the Convention Against Torture



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60741   Document: 00515093474     Page: 2   Date Filed: 08/27/2019


                                No. 18-60741

(CAT).   The petitioners contend that the BIA erred by concluding that
Sagastume-Espinal was not entitled to withholding of removal because she
failed to establish that she was a member of a cognizable particular social
group comprised of “Honduran women who are afraid to leave their
relationship.”
      We review questions of law de novo and factual findings for substantial
evidence. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). Under the
substantial evidence standard, we may not reverse an immigration court’s
factual findings unless “the evidence was so compelling that no reasonable
factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th
Cir. 2009); see 8 U.S.C. § 1252(b)(4)(B).    It is the petitioner’s burden to
demonstrate that the evidence compels a conclusion contrary to that reached
by the BIA. Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
      Substantial evidence supports the BIA’s conclusion that Sagastume-
Espinal did not establish that she was a member of a cognizable particular
social group. See Wang, 569 F.3d at 537. The proposed group lacks the
necessary particularity and social distinction. See Orellana-Monson v. Holder,
685 F.3d 511, 518-19 (5th Cir. 2012). In particular, Sagastume-Espinal has
not shown that the terms used to define the group provide a clear benchmark
for determining who is within the group or that women who meet the criteria
constitute a discrete social group. See id. at 521-22. Further, Sagastume-
Espinal has not established that Honduran women afraid to leave their
relationship constitutes a discernable group, is viewed as a distinct group in
Honduras, or otherwise is perceived as significant in Honduran society. See
id. at 522. Finally, the evidence does not compel the conclusion that she was
unable to leave her domestic partner. See Zhao, 404 F.3d at 306. Accordingly,




                                      2
    Case: 18-60741     Document: 00515093474     Page: 3   Date Filed: 08/27/2019


                                  No. 18-60741

Sagastume-Espinal has failed to establish her entitlement to withholding of
removal. See Shaikh, 588 F.3d at 863-64.
      The petitioners do not challenge the BIA’s determination that they
waived any challenge to the IJ’s denial of their applications for relief under the
CAT and Meza-Sagastume’s application for withholding of removal. These
issues are therefore abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003).
      The petition for review is DENIED.




                                        3